BARRETT, Circuit Judge,
dissenting:
I reluctantly dissent, not on the basis of the merits so thoroughly researched and discussed by Judge Doyle, but solely and only because nothing in the record discloses that the aggrieved parties complied with that which I consider a jurisdictional prerequisite before initiating the instant suits.
The precise language of the governing statute leaves no room for the proposition that a complainant under the Act need only “touch base” with a “deferral state” counterpart agency before initiating suit. The very purpose of the statute is to promote local efforts by those most intimately concerned to attempt to settle such claims without resort to litigation. There is every reason to believe that such settlement negotiations are more likely to prove fruitful if processed on the local basis. New Mexico has such an agency-the Human Rights Commission.
This record reflects that: complaints were lodged by Mistretta and McCrory with the New Mexico Human Rights Commission; the Executive Director of the New Mexico Commission thereafter wrote to counsel for the complainants advising that an investigator in Albuquerque had been assigned to the cases and that the parties should be contacted that week and that the matter would be pursued in accordance with the statutory provisions; at the date Mistretta and McCrory filed suit they did not allege, and the record is absolutely barren of any indicia that (a) the sixty (60) day period had expired during which the New Mexico Commission had exclusive jurisdiction to pursue a state investigation, (b) if the sixty (60) day period had expired what, if any, recommendation had been submitted by the New Mexico Commission, or (c) that the complainants afforded the New Mexico Commission any opportunity to carry out its investigation, and to afford any opportunity for redress.
29 U.S.C. § 633 provides:

§ 633. Federal-State relationship

(a) Federal action superseding State action. Nothing in this Act [29 U.S.C.S. §§ 621-634] shall affect the jurisdiction of any agency of any State performing like functions with regard to discriminatory employment practices on account of age except that upon commencement of action under this Act [29 U.S.C.S. §§ 621-634] such action shall supersede any State action.
(b) Limitation of federal action upon commencement of State proceedings. In the case of an alleged unlawful practice occurring in a State which has a law *599prohibiting discrimination in employment because of age and establishing or authorizing a State authority to grant or seek relief from such discriminatory practice, no suit may be brought under section 7 of this Act [29 U.S.C.S. § 626] before the expiration of sixty days after proceedings have been commenced under the State law, unless such proceedings have been earlier terminated: Provided, That such sixty-day period shall be extended to one hundred and twenty days during the first year after the effective date of such State law. If any requirement for the commencement of such proceedings is imposed by a State authority other than a requirement of the filing of a written and signed statement of the facts upon which the proceeding is based, the proceeding shall be deemed to have been commenced for the purposes of this subsection at the time such statement is sent by registered mail to the appropriate State authority.
The case authority is clear, I believe, that a simple filing with the state agency does not satisfy the requirement that under § 633(b) a plaintiff resort to state remedies before bringing suit under the Age Discrimination in Employment Act. The Act requires that the state agency be, in fact, afforded the first opportunity to redress the alleged discriminatory practices within the sixty day period. I agree that § 633(b) does not prevent the EEOC from proceeding with an independent investigation during the aforesaid sixty (60) day waiting period. Marshall v. West Essex General Hospital, 575 F.2d 1079 (3rd Cir. 1978). Even so, the federal judiciary is precluded from entertaining suits to redress discriminatory practices within the sixty day “waiting period” unless the State Agency notifies the parties and the EEOC that it has terminated proceedings prior thereto. See Age Discrimination in Employment Act, 24 ALR Fed. 808, pp. 834, et seq., “Waiting Period in Certain States”.
I would remand this cause to the District Court for further proceedings specially to determine whether the jurisdictional prerequisite provided for under § 633(b) was in fact satisfied before the instant actions were filed. If not, I would set aside the judgments, vacate the court proceedings and require compliance with the jurisdictional prerequisite. It ill serves proper Federal-State relations to ignore the plain language of the Act.
On Petition for Reconsideration
This matter comes before the court on the motions of the appellees in causes Nos. 79-1173 (Kassens) and 79-1179 (Robertson) for reconsideration of a portion of our opinion of October 21, 1980. The defendant appellants have responded to the motions.
The motion to reconsider recites that our remand in these two causes was in error; that it was predicated upon the erroneous assumption that these two appellees were awarded damages without deduction of layoff allowances actually paid. We held in EEOC v. Sandia Corporation, 639 F.2d 600 (10th Cir. 1980) that such allowances should be treated as mitigating and deductible from a damage award under the ADEA.
The motion before us points out that Kassens elected to take an extended termination date in lieu of a layoff allowance, but that the trial court found that he was entitled to such an allowance rather than relocation expenses. Similarly, Robertson is said to have elected to take an extended termination date in lieu of a layoff allowance, and the trial court measured his damages according to the amount of the layoff allowance he should have received. It is brought to our attention that the trial court rejected an approach made by these claimants to establish damages by other means, such as showing relocation expenses.
Inasmuch as these two parties were unable to prove at the trial entitlement to general damages (they maintain that they sought but were denied the right to prove such damages), since there has been no award of general damages, there can be no deduction. Hence the motion for reconsideration is granted and it is directed that on remand that Kassens and Robertson be awarded the full amount of extended layoff allowances for the limited purpose of entering the judgments', which are affirmed.
*600In all other respects the motions for reconsideration or for rehearing are denied.